DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL L. KURTZ,
                             Appellant,

                                    v.

                MARGARET A.W. MCINTYRE KURTZ,
                           Appellee.

                              No. 4D21-2115

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE09-007374.

  Michael L. Kurtz, Fort Lauderdale, pro se.

  Jonathan Z. Schiller of Brinkley Morgan, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.